Motion for leave to appeal is granted; and it is further
ORDERED that the December 3, 1986, Order of the Appellate Division is summarily affirmed insofar as it directs the unified trial of all issues in this matter, the trial to commence on January 5, 1987; and it is further
ORDERED that the Order of the Appellate Division is summarily modified to delete the requirement that all discovery be completed by January 5, 1987, particularly in view of the *67guardian-ad-litem’s reliance upon the prior trial management orders; and it is further
ORDERED that the completion of discovery shall be determined by the trial court; provided however, that the trial court shall closely monitor discovery pursuant to Rule 5:5-1, taking due care to tailor its order to the exigencies of the trial but with regard to the need to avoid the oppression of any party or witness; and it is further
ORDERED that the trial court shall remain in full control of the case management aspects of this matter, including the order of proofs and the calendaring of the continuous phases of the trial; and it is further
ORDERED that nothing in this Order shall preclude the trial court from entering judgment on fewer than all claims involved, pursuant to Rule 4:42-2.
Jurisdiction is not retained.